Citation Nr: 1425856	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  06-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.
 
2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1975.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2007.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In March 2008, the Board found that new and material evidence had been received sufficient to reopen the claim for service connection for the back disability.  The Board remanded the reopened claim, the claim for service connection for hepatitis C, and the application to reopen entitlement to service connection for a psychiatric disability.

In November 2010, the Board again remanded these issues for additional development.

In a July 2011 decision, the Board found that new and material evidence had been received sufficient to reopen the claim for service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.  The Board remanded the reopened claim and denied the issues of service connection for hepatitis C and for a low back disability.

The Veteran appealed the July 2011 denial of service connection for a low back disability to the Court.  In a February 2012 Order, the Court granted the VA General Counsel 's and Appellant's Joint Motion for Partial Remand.  The Joint Motion remanded this matter to VA for action in accordance with the underlying joint motion between the parties.

In September 2012, the Board again denied the Veteran's claim for service connection for a low back disability and remanded the claim for service connection for an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder. 

The Veteran appealed the September 2012 denial of service connection for a low back disability to the Court.  In a December 2013 Memorandum Decision, the Court set aside and remanded the Veteran's back disability claim.  This issue is now returned to the Board for further consideration.

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder, the Board is cognizant of the recent decision of the Court, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  The record demonstrates that the Veteran has multiple psychiatric diagnoses including nervousness, anxiety, depression and PTSD.  The Board notes that the Veteran was denied service connection for PTSD in a July 2005 rating decision and subsequently submitted a notice of disagreement (NOD).  In a June 2006 statement, however, the Veteran indicated that he wished to withdraw his claim for service connection for PTSD. 

As the RO has already considered the question of service connection for PTSD, and the Veteran withdrew his appeal regarding the adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 

Subsequent to the November 2010 supplemental statement of the case (SSOC), additional medical evidence (VA mental health records) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304.  Upon review of the additional evidence, however, the Board finds that it consists of only VA mental health records which pertain to the issue of service connection for an acquired psychiatric disability, to include a disability manifested by nervousness which is being remanded below. 

Regarding the Veteran's service connection claim for a back disability, the additional evidence includes a July 2011 VA mental health report which notes that the Veteran had active problems including chronic back pain.  The Board notes however, that this diagnosis has been documented throughout the Veteran's claim and the element of a current back disability has been conceded by the Board.  Thus, this evidence including the notation of chronic back pain, is either duplicative or not pertinent to the issue of service connection for a back disability.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply for the Veteran's back claim and this issue does need not be returned to the RO.
The Board notes that, in addition to the paper claims files, there is an electronic claims file associated with the Veteran's claims.  The Board has reviewed this file.

The issue of entitlement to an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative joint disease of the lumbar spine was not shown in service or within the first post-service year, and a low back disability has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case (SSOC), when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

An April 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After issuance of the April 2008 letter, and opportunity for the Veteran to respond, a December 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records, and the Veteran's January 1992 and September 2004 VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf, as well as his hearing testimony.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination with respect to this claim in September 2004.  The examiner reviewed the claims file, noted the Veteran's medical history, and thoroughly examined the Veteran.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Overall, the Board finds that no additional RO action to further develop the record on the claim is warranted.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

II. Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Veteran can establish service connection if there is a continuity of symptomatology since service for chronic diseases.

III. Factual Background and Analysis

The Veteran's service treatment records demonstrate that he presented with low back pain in October and November 1975 from lifting a heavy box.

In an undated letter, a private physician reported that the Veteran was on disability for a back injury in 1975. 

A May 1988 private MRI of the lumbar spine noted posterior vertebral body osteophyte formation, which appeared to be a long-term change.

A March 1989 private treatment record noted that the Veteran was involved in a motor vehicle accident on March 4, 1988.
A January 1989 Social Security Administration (SSA) decision noted that the Veteran had not worked since September 11, 1987, the alleged onset date of his disability due to back and leg problems.  This decision further noted that he actually injured his back in August 1987 but worked until September 11, 1987, when he could no longer continue working due to worsening pain and numbness in his back and legs.  In a July 1989 private  medical record, it was noted that the Veteran had a disc herniation of the lumbar spine for which he was seeking a settlement with the Workman's Compensation people. 

In a July 1990 private treatment record, it was noted that the Veteran carried a diagnosis of herniated disc at the L5-S1 level to the left side since 1987.  He had just recently reached a settlement with Workmen's Compensation for this injury.  

In an August 1990 letter, the Veteran reported that he had been injured since October to November of 1975 while assigned to the 504 Maintenance Company in Bamberg, Germany.

During a November 1990 office visit, the Veteran reported experiencing chronic low back pain since 1975.

A November 1990 X-ray of the lumbar spine was normal.

A November 1991 treatment note indicated that the Veteran had a previous history of a back injury in 1975 and 1987. 

The Veteran underwent a VA examination in January 1992.  The examiner noted that there was an injury to his back in October or November of 1975 as a result of lifting.  It was noted that after service the Veteran worked in the mines and while he did not injure his back, his back did hurt during this time.  He worked as an electrician until 1987 until he was hurt on the job.  X-rays of the lumbar spine were normal while X-rays of the sacroiliac joint demonstrated arthritis.  The diagnosis was sacroiliac joint arthritis and a herniated nucleus pulpous.

A November 1993 treatment note indicated that the Veteran was to undergo surgery of the lumbar spine.  The Veteran had early arthritis of the lumbar spine, chronic intractable pain syndrome of the lumbar spine and herniated nucleus pulpous L5-S1 level with degenerative and arthritic changes.

A June 1996 VA treatment note reported that the Veteran presented with complaints of a chronic back problem since the Vietnam War.  The treatment report noted that the original injury was in 1975.

In a January 1997 letter, the Veteran's physician noted that the Veteran was under his care for chronic back pain.  It was his opinion that the back pain was service connected.

In an April 1997 letter, the Veteran's wife noted that the Veteran came out of his service, he "was already injured with his back" and always complained about his back hurting him.

An October 1997 VA treatment record noted that the Veteran presented with complaints of chronic low back pain since 1975.

In a May 1998 letter, the Veteran contacted his representative and noted that he had been injured since October-November 1975.  He reported that, when he was discharged from service, his back continued to hurt and get worse.

A November 1998 VA treatment record assessed the Veteran with chronic low back pain status post trauma.

A July 2001 MRI of the lumbar spine demonstrated a normal lumbar spine for the Veteran's age.  It was noted that the lumbar spine films demonstrated L5 old trauma or congenital etiology.

An August 2001 SSA physical evaluation noted that the Veteran reported injuring his back in 1975 while in the military by lifting but that he was able to remain at work until 1987 when he suffered a second injury moving a refrigerator down some steps in an apartment complex.   

A July 2003 private treatment record reported that the Veteran was on disability for a back injury in 1975.

In a July 2004 statement, a comrade who served with the Veteran noted that he was stationed with the Veteran at Fort Bliss from 1973 to 1975.  He recalled that around 1975, the Veteran had complained of injuring his back while lifting some heavy boxes.  He recalled that the Veteran "always complained about back pain".  He also recalled the Veteran being high strung and nervous.

The Veteran underwent a VA examination in September 2004.  The examiner diagnosed the Veteran with nucleus pulposos L5-S1 and degenerative joint disease of the SI joint per a 1991 X-ray.  The examiner determined that the nucleus pulposos L5-S1 was not related to service.  The examiner noted that while the claims file documents a low back strain, there was no evidence of subsequent treatment until 1987 and 1988.  Documentation supports a work-up in 1988 related to a motor vehicle accident and subsequent workers compensation.  The examiner also found that the degenerative joint disease of the SI joint was not caused by the distant lumbar strain diagnosed in service.  The degenerative disease was a product of an occupational injury during a civilian job after military service.

In a November 2005 VA treatment note, the Veteran reported that he had experienced chronic back pain for the past 30 years.

In a February 2006 private treatment report, the Veteran's physician noted that the Veteran's back pain had been occurring since his industrial accident in 1975.  The pain since then has been constant. 

In a June 2006 letter, the same private physician noted that she treated the Veteran for years for his back disability.  She noted that while the Veteran claimed disability for an industrial accident in 1975, she had never seen paperwork regarding the acute care or diagnosis but was told that it was a herniated disc. 
A June 2008 MRI of the lumbar spine demonstrated mild degenerative changes at L5-S1.

There is a current diagnosis of degenerative joint disease of the lumbar spine; hence, the first element of service connection is satisfied.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated arthritis of the lumbar spine to a compensable degree within one year of discharge from active duty.  The Board notes that while the Veteran had an in-service back injury, there are no clinical findings or diagnoses of degenerative joint disease of the lumbar spine during service or for over 17 years thereafter.  The first post-service evidence of degenerative joint disease was in 1992.  A review of the post-service medical records reflect that, at no time prior to 1992, did the Veteran provide a history of arthritis, despite ample opportunities to do so.  Clearly, there is no evidence of a diagnosis of arthritis to a compensable degree within one year of service.  As such, service connection for arthritis of the lumbar spine cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  While the Veteran's service treatment records demonstrate complaints of low back pain, they are negative for diagnosis of a chronic low back disorder.  Additionally, although various treatment records beginning in 1990 document the Veteran's report of a chronic back disability since 1975, the Board notes that the back complaints were medically addressed in service, and appear to have been acute and transitory since they were not reported again until 12 years after service, following a reported intervening injury from a work-related or motor vehicle accident in 1987.  Despite the Veteran's reports of continuous back pain beginning since 1975, he was not formally diagnosed with a back disorder until many years after service.  This is strong evidence against a finding of continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

There are conflicting medical opinions as to whether the Veteran's low back disability is related to his active service.  As noted above, the undated letter, and the January 1997 and February 2006 private letters noted that the Veteran's back disability was related to his service.  Conversely, the September 2004 VA examiner specifically found that the back disability was not related to service, as the degenerative disease was a product of an occupational injury during a civilian job after military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the September 2004 VA examiner's opinion to be the most probative.  While the undated, January 1997 and February 2006 physicians' opinions related the Veteran's back disability to service, no rationale was provided for these opinions and they did not provide any specific evidentiary or medical basis for the opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Additionally, the private physician who provided the February 2006 opinion later specifically admitted that she did not have access to the records related to the Veteran's industrial injury to his back in 1975.

In contrast, the September 2004 VA examination had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private physicians' opinions.  Unlike the other physicians, the September 2004 VA examiner addressed the lapse in time from the Veteran's 1975 injury to then receiving treatment in 1987 for his back disability.

For these reasons the Board finds the September 2004 VA examiner's assessment to be not only the most probative, but more probative than the other opinions combined. 

Given that the most probative opinion is against a finding of a relationship between a low back disability and service, the Board finds that service connection is not warranted.

In addition to the objective evidence noted above, in adjudicating this claim, the Board has considered the Veteran's assertions and the assertions of his wife and his comrade, to the effect that he currently has a chronic back disability that was incurred during his active service.  The Veteran, his wife, and comrade are competent to report observable symptoms, and thus such statements could potentially show continuity of symptoms such as to enable a grant of service connection. 

With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is competent to maintain that he has experienced back pain continuously since service, as this complaint is certainly capable of lay observation.  Moreover, the Veteran's wife and his comrade are competent to maintain that the Veteran reported or that they observed him injuring his back or experiencing back pain.  However, the Board finds that the cause of his currently diagnosed back disability is not capable of lay observation.  Specifically, the Board finds that, as lay persons, they are not competent to opine as to why his currently diagnosed back disability would be due to his in-service back injury, as opposed to an occupational injury incurred during a civilian job after military service.  This is because they do not have training in musculoskeletal disabilities.  As such, while the Veteran's, his wife's, and his comrade's opinions are provided some weight as to duration of his symptoms, these opinions are afforded little weight in the analysis of whether a nexus between his current lumbar spine disability and his service exists.  

To the extent that the statements of the Veteran, his wife, and comrade may be taken as an argument in favor of continuity of symptomatology pertaining to his lumbar spine disability since service, while the Board finds that they are competent to report such symptoms, these reports of the Veteran having those symptoms continuously since service are not credible.  The claims file contains no contemporaneous evidence documenting any complaints pertaining to his back until he suffered a post-service back injury, approximately 12 years after his discharge from service.  Moreover, in a January 1989 SSA decision, it was noted that the Veteran reported injuring his back in August 1987.  A July 1990 private medical record noted that the Veteran carried a diagnosis of herniated disk at L5-S1 level to the left side since 1987.

As noted above, the Veteran later began reporting in 1990 that he experienced chronic low back pain since 1975.  However, the Board notes that the Veteran filed a claim for service connection for a back condition in July 1990.  Concerning the Veteran's statements, the Board recognizes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the fact that the Veteran suffered a back injury in 1987, the claims file contains no contemporaneous evidence of back complaints for over a decade after service, and the Veteran first began to assert that his back complaints began during service, as opposed to following the 1987 injury, during the pursuit of a claim for monetary benefits, weighs against the statements of the Veteran, his wife, and his comrade purporting to establish continuity of symptoms pertaining to a back condition since service.  As such, the Board finds these statements regarding continuity of symptomatology not credible. 

By contrast, the September 2004 VA medical professional reviewed the Veteran's medical and military histories, considered the Veteran's assertions, examined the Veteran, and offered an opinion with a supporting explanation as to why, in her medical judgment, the Veteran's back disability is not related to service.  As such, the Board places the most significant weight on the September 2004 VA medical opinion, which find against service connection for a back disability.  

Finally, the Board notes that a May 1988 private MRI of the lumbar spine noted posterior vertebral body osteophyte formation, which appeared to be a long-term change.  However, simply because this MRI noted a long-term change does not give any indication that this change dated back to or was the result of his military service. 

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has concluded that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Additional development is needed prior to the adjudication of the claim for entitlement to service connection for an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.

In September 2012, the Board remanded this issue to allow the Veteran the opportunity to identify any outstanding treatment records and to provide the Veteran a VA examination with regard to this claim.  It was specifically requested that the RO then readjudicate this claim and, if the claim remained denied, provide the Veteran with a SSOC.  

There is no evidence in the paper or the electronic claims file that this claim was granted or that a SSOC was issued following the January 2014 VA examination.  As such, this issue must be remanded in order to allow the RO the opportunity to comply with the September 2012 directives. 



Accordingly, the case is REMANDED for the following action:

1. Ensure that all of the development pertaining to this claim requested in the September 2012 Board determination has been appropriately conducted. 

2. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran, however, until further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


